Citation Nr: 1505936	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO. 10-03 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal currently resides with the RO in Los Angeles, California.


FINDINGS OF FACT

1. There is no credible supporting evidence of an in-service stressor.
 
2. The most probative evidence of record is against a finding that the Veteran's PTSD is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran's claim was previously remanded by the Board in December 2011 to obtain outstanding VA treatment records from 1971 to 2005, personnel records, and to conduct a more thorough investigation into his claimed in-service stressor.  Review of the claims file reflects that a request was made for the outstanding VA treatment records In February 2013.  A negative response from the Loma-Linda Medical Center was received later that month and a formal finding of unavailability was issued by the RO on February 27, 2013.  Additionally, as will be discussed in greater detail below, the RO made requests of the Joint Service Records Research Center and US Army Crime Records Center in an attempt to corroborate the claimed in-service stressor.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Finally, the Board notes there has been no VA examination conducted for the purpose of determining entitlement to service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, the Board finds that a current VA examination to determine whether the Veteran's PTSD is the result of his military service is not necessary to decide the claim.  Although the Veteran has been diagnosed with PTSD, there is no corroborating evidence required to substantiate the Veteran's claimed in service stressor, as will be discussed in greater detail below.  Therefore, a medical opinion as to whether his current diagnosis is related to service is not required and no examination is needed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 3.304(d) (2014).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2014).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96 ; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Additionally, under 38 C.F.R. § 3.304(f)(3) (2014), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activities means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014). 

III. Service Connection - PTSD

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran claims that his PTSD was caused by his walking in on a fellow soldier, F.I., while he was attempting to kill himself by hanging.  The Veteran thereafter reported that, after he found F.I., he had to hold him up to prevent him from choking until help could arrive.  The Veteran also reported that F.I.'s suicide attempt occurred in approximately January or February 1971 while he was stationed at Fort Ord in California.

The evidence of record indicates that the Veteran has a current diagnosis of PTSD.  VA treatment records reflect that the Veteran was diagnosed with PTSD in October 2007.  Thus, the first element of establishing service connection for PTSD is satisfied.  38 C.F.R. § 3.304(f) (2014).
As noted above, 38 C.F.R. § 3.304(f) (2014) requires credible supporting evidence that the claimed in-service stressor actually occurred.  Following the Board's December 2011 remand, the RO attempted to verify the Veteran's reported stressor.  Accordingly, the Veteran's personnel file was obtained.  Additionally, the RO contacted the US Army Crime Records Center in January 2013, however, no record of an attempted suicide was reported during January 1, 1971 to February 1971.  The Joint Service Records Research Center (JSRRC) was also contacted in January 2013 to request any documentation concerning a suicide attempt during the specified period.  Once again, no record of the described incident was found.  A November 2009 request for information regarding F. I. revealed that there was no record of an F. I. ever having served in the Army.  A JSRRC Coordinator issued a formal finding in February 2013 that the Veteran's claimed stressor could not be corroborated due to a lack of evidence.   The Veteran's service personnel records and service treatment records do not corroborate his claimed stressor, nor has the Veteran submitted any additional evidence other than his own assertions.  Accordingly, the Board finds that there is not credible evidence establishing the occurrence of the Veteran's stressor. 

As there is no credible evidence establishing the existence of the alleged in-service stressor other than the Veteran's own assertions, the second element of service-connection for PTSD cannot be satisfied unless one of the relaxing evidentiary provisions is applicable.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166. 

The Board will next considered whether any of the relaxed evidentiary provisions of 38 C.F.R. § 3.304(f) (2014) are applicable. 

The evidence does not reflect that the Veteran engaged in combat with the enemy.  Specifically, the Veteran's DD-214 does not reflect that he received any commendations or awards that warrant the conclusion that he participated in combat.  Further, the Veteran has not asserted that he engaged in combat.  Therefore, the combat presumptions are not met and are inapplicable.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); VAOPGCPREC 12-99. 

As discussed above, under 38 C.F.R. § 3.304(f)(3) (2014), if the Veteran's claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Board notes that the Veteran's alleged stressor does not relate to fear of hostile military or terrorist activities.  The Board therefore finds that the provisions of 38 C.F.R. § 3.304(f)(3) (2014) do not apply.

In the absence of credible supporting evidence of his claimed stressors or an applicable relaxed evidentiary provision under 38 C.F.R. § 3.304(f) (2)-(3) (2014), the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


